Citation Nr: 1326186	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to February 1993.  He died in April 2006. The appellant claims as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board remanded the appellant's claim for additional development in January 2010, September 2011, and August 2012.  A supplemental statement of the case was issued in May 2013 by the VA Appeals Management Center (AMC) which continued the denial of the claim.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three previous remands.  However, the Board believes that another remand is necessary to ensure that the appellant is accorded full compliance with the statutory duty to assist.

The Veteran died in April 2006. At the time of his death, the Veteran was in receipt of service connection for chronic obstructive pulmonary disease (COPD) (rated 30 percent disabling), status-post Crisman-Snook lateral right ankle stabilization (10 percent disabling), degenerative arthritis of the cervical spine (10 percent disabling), mechanical low back pain (10 percent disabling), and hemorrhoids (zero percent disabling).

The Veteran's death certificate cited the cause of death as metastatic small cell carcinoma of the lung. The Appellant maintains that the Veteran's service-connected COPD contributed to his death.  She has also argued that the small cell carcinoma is the result of the Veteran's exposure to herbicides while serving as a Quality Control Inspector at the Machinato Army Depot from 1947 to 1975.

In support of her claim, the Appellant has submitted an article abstract discussing lung cancer and COPD. The article concluded that the coexistence of COPD may be a serious obstacle in the diagnosis and treatment of primary lung cancer and those patients with COPD require evaluation for coexistence of lung cancer.

A VA opinion as to the cause of death was obtained in October 2011. In her opinion, the examiner stated that without a review of the Veteran's oncology treatment records it is not possible to determine whether the Veteran's COPD was a serious obstacle to the treatment of his lung cancer.  She also indicated that without these records, it is not possible to determine whether the Veteran's COPD did, or did not, substantially or materially contribute to his death.  

Pursuant to the Board's August 2012 remand instructions, the Veteran's complete oncology treatment records were obtained and associated with the claims file.  The October 2011 VA examiner also provided an addendum to her opinion which addressed whether the Veteran's COPD presented a serious obstacle in the diagnosis and treatment of lung cancer.  However, the Board's remand instructions did not request that the examiner provide an addendum which addressed whether the Veteran's COPD contributed to his death and such an opinion was not provided. 

Consequently, this issue contains certain questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

These questions concern whether the Veteran's COPD substantially or materially contributed to his death. See Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the appellant's claim that the Veteran's small cell lung carcinoma was the result of in-service exposure to herbicides, the Board notes that VA has developed specific procedures to determine whether a service member was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in the Republic of South Korea.  

Specifically, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the service member's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and request the C&P service review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the US Army and Joint Services Records Research Center (JSRRC) for verification.

In the present case, the RO sent two emails to the C&P Service which included a detailed statement of the claimed herbicide exposure.  Upon review, however, the C&P service did not respond to either request and there is no indication that it reviewed the Department of Defense's inventory of herbicide operations.  While cognizant that the April 2008 statement of the case (SOC) indicates that the RO reviewed the "Department of Defense inventory of herbicide operations," the SOC makes no reference to what documents were reviewed or what those documents stated.  Accordingly, on remand, the AMC should conduct additional development to determine whether the Veteran was exposed to herbicides. 

Accordingly, the case is REMANDED for the following action:

1. The AMC should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n). The AMC must provide a detailed statement of the Veteran's claimed herbicide exposure to the VA Compensation and Pension Service and a review be requested of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged. All information obtained from the VA Compensation and Pension Service should be included in the claims folder for review.

2. Then, forward the claims folder to the examiner who provided the October 2011 opinion, if available. If unavailable, any VA examiner is requested to provide the following opinion. Opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's COPD caused, materially contributed to, or hastened his death?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. If any benefit sought remains denied, the Appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


